Citation Nr: 1444870	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-39 316	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his sister
ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

In November 2010, the Veteran testified before a decision review officer.  A transcript of this hearing has been associated with the claims file. 


FINDING OF FACT

On October 3, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the entire appeal, to include TDIU, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

This case was before the Board in February 2014.  The Board assigned a 70 percent rating for the Veteran's PTSD and remanded the issues of entitlement to an increased rating in excess of 70 percent for PTSD and entitlement to a TDIU.  The Veteran's representative, in July 2014, stated that the Veteran was satisfied with his 70 percent rating for service-connected PTSD and that he wished to withdraw any remaining action on appeal.  In September 2014, the Veteran's representative contended that the Veteran was satisfied with his 70 percent rating for PTSD.  However, the representative presented an argument regarding the issue of entitlement to a TDIU.  On October 3, 2014, the Veteran's representative clarified that the Veteran wished to "withdraw the entire appeal to include TDIU."  As the Veteran has withdrawn his entire appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


